Case 1:18-cv-07359-DLI-CLP Document 49 Filed 03/11/19 Page 1 of 2 PageID #: 5820




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  KATHALEEN FREEMAN, et al.,

                        Plaintiffs,

            -against-                                  18 Civ. 7359 (DLI)

  HSBC HOLDINGS PLC, et al.,

                        Defendants.



                         DEFENDANT COMMERZBANK AG'S RULE 7.1
                           CORPORATE DISCLOSURE STATEMENT

                  Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable the

 Judges and Magistrates of the Court to evaluate possible disqualification or recusal, Defendant

 Commerzbank AG ("Commerzbank"), by and through its undersigned counsel, certifies as

 follows:

                  Commerzbank is a publicly traded company organized under the laws of

 Germany and has no parent corporation. The government of the Federal Republic of Germany,

 through its SoFFin (Sonderfonds Finanzmarktstabilisierung) agency, indirectly owns above 15%

 of Commerzbank.
Case 1:18-cv-07359-DLI-CLP Document 49 Filed 03/11/19 Page 2 of 2 PageID #: 5821




 Dated: New York, New York
        March 11, 2019

                              CLEARY GOTTLIEB STEEN & HAMILTON LLP



                              By:

                                    Jonathan I. Blackman
                                    (j blackman@cgsh. com)
                                    One Liberty Plaza
                                    New York, New York 10006
                                    (212) 225-2000
                                    (212) 225-3999 (fax)

                                    Attorneys for Commerzbank AG




                                      -2-
